Citation Nr: 1534067	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability for the period from April 21, 2011, forward.

2.  Entitlement to a rating in excess of 20 percent for a low back disability for the period prior to April 21, 2011.

3.  Entitlement an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, L4 distribution.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the RO increased the rating based on limitation of motion of the low back from 20 percent to 40 percent, effective from April 21, 2011.  The Veteran has continued his appeal for a still-higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2012, the Veteran testified before the undersigned.  A transcript of the hearing is associated with the claims file.

In November 2012, the Board remanded the appeal for further development.

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board reviewed the Veteran's electronic records (Virtual VA and Veteran Benefits Management System (VBMS)) prior to rendering a decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  In November 2012, the Board noted that particular VA treatment records cited in a March 2012 supplemental statement of the case (SSOC) were not in the file.  The post-remand May 2013 SSOC and the Board's review of the file indicates that there are still outstanding records from the Indianapolis and Dayton VA Medical Centers (VAMCs).  The RO also did not obtain updated VA treatment records as requested by the Board.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The Veteran is unemployed.  See April 2011 VA examination report.  VA examiners in November 2007, April 2011, and April 2013 found that the lumbar spine disability impacts his ability to work, although their findings are inconsistent.  A medical opinion is required.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice with respect to the claim for a TDIU. As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from the Indianapolis VAMC from December 15, 1995 to November 23, 2007

* records from the Dayton VAMC from March 4, 2003 to December 28, 2011

* all updated VA treatment records

Associate these records with the claims file or upload them in separate electronic files to VBMS.  If any of the above records cannot be obtained, the RO must comply with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2014).

3.  After all available records have been associated with the claims file/e-folder, determine if any further factual development is required as to the claims for increased ratings for the low back disability and radiculopathy of the right lower extremity.

Then schedule the Veteran with an examination to determine the effect of his service-connected low back disability and radiculopathy of the right lower extremity on his ability to obtain and maintain substantially gainful employment.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

 * 2007 employment records documenting the Veteran's physical limitations at work and proposed accommodations.

* November 2007 VA examination report indicating that the Veteran is unable to work when flare-ups occur.  The examiner noted that flare-ups occur daily and last up to three hours.

* April 2011 VA examination report indicating that the Veteran was not employed and that he last worked in approximately November 2010 in building services.  The examiner found that the Veteran's back disability interfered with daily activities, including bathing, dressing, and occasionally with the toilet.

* April 2013 VA examination report indicating that the Veteran cannot bend over and that his wife has to put his shoes on for him.  He had difficulty driving because the extended sitting caused his legs to give way.  He had great difficulty with stairs.  Prolonged sitting, standing, and walking exacerbated the condition.  The Veteran reported that he could not perform work in his trained profession of heating and air conditioning and home inspections due to his back disability.  The Veteran reported having trouble on the toilet due to difficulty reaching behind.  He had difficulty dressing.  The examiner opined that the Veteran's lumbar spine disability would interfere with any type of physical activity, but that the Veteran could perform sedentary work.  The examiner opined that the Veteran's radiculopathy did not impact his ability to work.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected ratings for the lumbar spine disability and radiculopathy which must then be readjudicated.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




